Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi (JPH01181826A).
Regarding claim 1, Iguchi teaches 
(main body 1, figure 3) configured to contain a suction motor (“ a vacuum cleaner that can efficiently suck dust near a wall or the like… dust is sucked only from the widen groove”) 
a nozzle (combined of lower case 2 and front opening 8, figures 1-3) coupled to the main body, the nozzle including a suction port (suction groove 6, figure 2); 
a bumper (detection member 36, figures 1a-b) movably mounted in the nozzle and configured to absorb an impact upon collision of the nozzle with an obstacle; 
and a movable unit (shutter body 22, figures 1a-b,) coupled to the nozzle in front of the suction port (suction groove 6, figure 2) and connected with the bumper (detection member 36, figures 1a-b, 3), the movable unit being configured to rotate between a first position overlapping with the nozzle and a seco--nd position protruding forward from the nozzle upon receiving a moving force from the bumper while an external force is applied to the bumper wherein the movable unit comprises (see figures 1a-b): 
a rotating body  (see element 24 in figures 1a-b); 
a connecting part (arms 25, figures 1a-b) extending upward from the rotating body; 
a hinge part configured to allow rotation of the rotating body and including a shaft extending in a horizontal direction (see support shaft 27, figures 1a-b and 4), and 
wherein the main body includes: 
(see figures 1a-b and 6), and 
a seating groove configured to seat the shaft (see figure 4).
Regarding claim 2, Iguchi teaches a front surface of the movable unit (shutter body 22, figures 1a,4) is inclined relative to a vertical line when the movable unit is in the first position.
Regarding claim 3, Iguchi teaches a front surface of the movable unit (shutter body 22, figure 1b) is positioned behind a front surface of the bumper (detection member 26, figure 1b) when the movable unit is in the second position.
Regarding claim 5, Iguchi teaches a the movable unit (shutter body, figure 1a) is positioned at the first position when an external force is not applied to the bumper (detection member 36, figures 1a-1b), and wherein the movable unit is configured to receive the moving force from the bumper and move from the first position to the second position when the external force is applied to the bumper (figures 1a-1b).
Regarding claim 6, Iguchi teaches the nozzle (combined of lower case 2 and front opening 8, figures 1-3) further includes a base (lower case 2, figures 2-3 and 1b) the suction port (suction groove 6, figure 2) being formed in the base, the bumper being seated on the base, and the movable unit being coupled to a lower portion of the base and connected with the bumper. 
(flange 41, see figure 1a) extending upward from the connecting part and wherein the bumper (detection member 36, figures 1a-b) includes a transmission part (shafts 40, figure 1a-b) with the contact protrusion.
Regarding claim 9, Iguchi teaches wherein the transmission part (shafts 40, figures 1a-b) includes: a first part positioned in front of the contact protrusion, and a second part positioned behind at least a portion of the contact protrusion (see figures 1a-b).
Claim(s) 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US9414734B2).
Regarding claim 26, Moon teaches
a body configured to house a suction motor (main body 2, figure 1); 
a nozzle (main brush unit 6, figure 2) connected with the body, the nozzle including: 
a base (see figure 2a); a cover member configured to cover an upper portion of the base, a rotation cleaning unit rotated in a space defined by the base and the cover member, and a base cover coupled to the base to support the rotation cleaning unit (main brush 60, figure 2a), the base cover including a suction port (suction port 62, figure 2a); 
(side brush assembly 10, figure 2a) rotatably coupled to the base cover and including a shaft (brush driving motor 181 has shaft as seen in figure 11, that extends in horizontal direction) extended in a horizontal direction, wherein the movable unit is in a second position protruding to a front portion of the nozzle when an external force is not applied to the movable unit, and the movable unit is configured to move from the second position to a first position where the movable unit overlaps with the nozzle when the external force is applied to the movable unit (col 8 lines 51-67).

    PNG
    media_image1.png
    457
    545
    media_image1.png
    Greyscale

	Regarding claim 27, Moon et al. teaches the base cover includes a shaft (the shaft of brush driving motor within the movable unit is coupled to base cover by coupling hole 112, figures 5-6; col 7 lines 12-15) coupling part to which the shaft of the movable unit is coupled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi (JPH01181826A) in view of Lee (US 20180103812 A1).
Regarding claim 19, Iguchi teaches 
a body (main body 1, figure 3) configured to house a suction motor (“ a vacuum cleaner that can efficiently suck dust near a wall or the like… dust is sucked only from the widen groove”); 
a nozzle (combined of lower case 2 and front opening 8, figures 1-3) connected with the body, the nozzle including a suction port (suction groove 6, figure 2); and 
(shutter body 22 figures 1a-b,) coupled to the nozzle, wherein the movable unit is in a second position protruding to a front portion of the nozzle when an external force is not applied to the movable unit (top of shutter body 22 is protruding towards lower case 2 in figure 1a), and the movable unit is configured to move from the second position to a first position where the movable unit overlaps with the nozzle when the external force is applied to the movable unit (see figure 1b, a portion of shutter body 22 overlaps with lower case 2) wherein the movable unit (shutter body 22, figures 1a-b) includes: a rotating body (see element 24 in figures 1a-b) with a shaft (see support shaft 27, figures 1a-b and 4) extended in a horizontal direction.
However, Iguchi fails to teach movable unit has a plurality of extension parts extended downward from the rotating body and spaced apart from each other in a lengthwise direction of the rotating body, and wherein each of the plurality of extension parts defines a portion of an opening recessed upward from a lower end of each of the plurality of extension parts.
Lee teaches a movable unit (shutter 110, figures 1-3) a plurality of extension parts extended downward from the rotating body and spaced apart from each other in a lengthwise direction of the rotating body, and wherein each of the plurality of extension parts defines a portion of an opening recessed upward from a lower end of each of the plurality of extension parts (see figures 2 and 5).

Regarding claim 20, Iguchi teaches an elastic member configured to elastically support the movable unit such that the movable unit is moved from the first position to the second position by the elastic member when the external force is not applied to the movable unit (detecting member 36 interacts with spring 43 as the detecting member 36 interacts with obstacles which controls the movement of shutter body 22).
Regarding claim 21, Iguchi teaches a base (lower case 2, figures 1b,2-3); and a base cover (bumper 5, figure 3) coupled to the base, the base cover including the suction port (suction groove 6, figure 3), and wherein the movable unit (shutter body 22, figures 1a-b, 3) is rotatably coupled to the base cover.
Regarding claim 22, Iguchi teaches a first coupling part extending from the rotating body (element 24 is connected shutter body 22 shown in figures 1a-b, which the shutter body 22 connected to the base shown in figure 2 ) and coupled to the base (wall 23, figures 1a-b, 2) coupled to the first coupling part (see bumper 5, figures 2 and 3).
Regarding claim 24, Iguchi teaches  the first coupling part includes the shaft (see figures 1a-b), the second coupling part (wall 23, figures 1a-b, 2)  includes a shaft coupling part (bearings 28, figures 1a-b) configured to receive the shaft of the first coupling part, and the shaft coupling part includes a slit configured to receive the shaft.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Although the prior art of record discloses a robot cleaner, including the claimed movable unit, and elastic member, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the elastic member protruding from the base cover, including multiple bends, and contacts a back surface of the rotating body, in combination with all the other claimed limitations (i.e. in claim 25 plus all intervening claims).
Response to Arguments
Applicant’s arguments, see pages 8-12 filed 10-01-2021, with respect to the rejection(s) of claim(s) 19, and their dependent claims under 35 U.S.C.102 and claim 1 their dependent claims under 35 U.S.C.103 have been fully considered but are moot 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723